Citation Nr: 1412722	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-35 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to pes planus.

2.  Entitlement to service connection for a left hip joint disability.

3.  Entitlement to an initial rating in excess of 10 percent for patellafemoral syndrome, left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to June 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2009 and March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The issue of entitlement to service connection for a left hip joint disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The current back disability is proximately due to or caused by service-connected pes planus.

2.  Patellafemoral syndrome of the left knee is manifest by limitation of flexion at most to 130 degrees and extension to 0 degrees, even considering Deluca; there is no objective evidence of ankylosis, subluxation or instability, dislocation or removal of semilunar cartilage, limitation of extension, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).

2.  The criteria for an initial disability rating in excess of 10 percent for patellafemoral syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4 .7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5256-5263 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

As to the claim of service connection for a back disability, the Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

As to the claim for an initial rating in excess of 10 percent for a left knee disability, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

A VA knee examination was conducted in November 2011; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet.App. 537 (2006); Sanders, 129 S.Ct. 1696; see also Dingess/Hartman, 19 Vet.App. at 486. 

A Back Disability

The Veteran seeks service connection for a back disability, which he claims is due to service-connected pes planus and/or 30 to 40 parachute jumps while in the Army Airborne Field Artillery Regiment.

To prevail, the evidence must show that the Veteran's current back disability (a) is casually related to an event or injury in service or (b) proximately due to or the result of service-connected pes planus.  See 38 C.F.R. §§ 3.303, 3.310.

There is no evidence of back problems upon entry into service.

A January 11, 1994, service treatment record shows that the Veteran complained of back pain due to an airborne operation where he fell on his canteen.  Right hip contusion was diagnosed.  Pelvic x-rays were negative.

On VA examination in October 2009, the Veteran reported back problems since service, but that he initially sought treatment from a chiropractor after service, between 1994 and 1995.  He told the examiner that he believes his back problems are related to his small stature, the heavy loads he carried in service, and the occasional hard parachute landing.  He reported that he once presented with hematuria after a hard landing.  

The examiner diagnosed degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar and thoracic spine.  

The examiner opined that the Veteran's back disability is not caused by or a result of the Veteran's service-connected pes planus and right knee disability.  The rationale was that the examiner found no medical literature to support the Veteran's claim that pes planus causes the Veteran's back disability.  The examiner also stated that "[t]oday the Veteran claims that back pain was caused by jumps under weight, but, as noted on record review, no care was provided during military service for complaints of back pain."  The Board finds this medical opinion to be of low probative value, as the examiner premised his opinion, at least in part, on the lack of treatment for back pain in service.  Treatment for back pain in service is not a prerequisite to establish entitlement to service connection.  In this case, the Veteran is competent to attest to experiencing back pain in service, and the Board finds the Veterans allegations of experiencing back pain in service to be credible.  The October 2009 VA examiner appears to impermissibly ignore the Veteran's competent and credible back complaints in service, and only focus on lack of treatment, even in spite of a treatment record in service showing that the Veteran complained of back pain in service in 1994.  Accordingly, the Board assigns this medical opinion low probative value.

In an October 7, 2009, private chiropractic report, Dr. Osborne, DC, opined that degenerative changes of the Veteran's hip and vertebral joints are due to the excess force required to land from parachute jumps and the excess weight (up to 150 lbs.) he was required to carry.  The report notes that Dr. Osborne did not have access to the Veteran's VA treatment records.  Although Dr. Osborne did not have access to the Veteran's claims file, a review of the claims file is not a strict requirement for a private medical opinion.  The probative value of a medical opinion is dependent upon whether the clinician was informed of the relevant facts of the case.  This can be achieved by claim file access or otherwise.  Nieves-Rodriguez, 22 Vet.App. 295.  Here, Dr. Osborne's opinion is based upon facts consistent with those in the claim file.

In a July 28, 2010, private medical report, Dr. Osborne, DC, opined that pes planus has direct bearing on the degenerative changes in the knees, hips, and lumbar spine.  The rationale was that parachute jumps caused fallen arches in the feet (pes planus).  The fallen arches biochemically changed the Veteran's gait cycle, which resulted in structural changes to the ankle joints, hip joints, and the lumbar spine.  Dr. Osborne stated that chiropractically, changes at the base of the body will result in added stresses throughout the weight bearing joints of the body.  Thus, he concluded that pes planus caused the Veteran's current back and hip disabilities.

In a November 2010 VA examination report, the examiner opined that the Veteran's current back disability is less likely as not caused by or the result of service-connected pes planus.  The examiner also opined that the Veteran's back pain is likely related to mild DDD and DJD thoracic and lumbar spine.  The rationale was that the examiner found no medical literature to support a claim that pes planus causes the Veteran's back disability.

The November 2010 examiner also opined that the veteran's back disability is less likely as not caused by or the result of activities of military service, namely the Veteran's 30 to 40 parachute jumps.  The examiner acknowledged that increased exposure to parachuting is associated with increased incidence of degenerative disc changes.  However, the examiner cites medical literature for the proposition that significant incidence of lumbar degenerative changes do not occur in military parachutists who engage in less than 100 jumps.  She concludes that the medical literature does not support a causal relationship between the 30 to 40 in service jumps and the current thoracolumbar DDD and DJD.

"Most of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez, 22 Vet.App. at 304.

There is conflicting evidence regarding a nexus between the Veteran's current back disability and his military service.  The VA examination opinions are unfavorable and Dr. Osborne's opinions are favorable.  

As noted, the October 2009 VA opinion that weighs against the Veteran's direct service connection claim has been assigned low probative value.  Nevertheless, there remains one medical opinion that weighs against and one opinion that weighs in favor of the Veteran's claim that his service-connected pes planus caused his current back disability.  After resolving any benefit of the doubt in favor of the Veteran, the Board finds that the evidence in favor of the claim is at least in equipoise with the evidence that weighs against the claim.  It follows that entitlement to service connection for a lumbar spine disability, secondary to service-connected pes planus, is warranted.

A Left Knee Disability

The Veteran seeks a disability rating in excess of 10 percent for his left knee disability.  The Veteran's left knee disability is currently rated under Diagnostic Code 5260 on the basis of painful flexion.

Under Diagnostic Code 5260, the criterion for a 10 percent rating is flexion limited to 45 degrees.  The criteria for the next higher rating, 20 percent, is flexion limited to 30 degrees.  The criteria for the maximum rating under this Diagnostic Code, 30 percent, is flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. DeLuca, at 206-07.

Also with arthritis or periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Separate knee evaluations for limitation of motion and instability under the appropriate Diagnostic Codes may be assigned when specific symptoms are shown.  See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98.  In addition, separate evaluations under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension) for disability of the same joint may be assigned.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

On VA examination in January 2009, the Veteran complained of left knee pain and stiffness.  He reported that the left knee disability did not cause him to miss any work during the 12-month period preceding the examination. 

Physical examination showed crepitation, but no grinding, instability, or patellar or meniscus abnormality.  Flexion was to 145 degrees and extension to 0 degrees, with no objective evidence of pain with active motion.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  There was no ankylosis and x-rays showed no left knee DDD or DJD.  The examiner commented that as long as the Veteran can walk on a level surface, he is able to accomplish his work as walking is not painful.

On VA examination in November 2011, the Veteran complained of pain, locking, popping, and grinding.  The Veteran is employed as an electric meter reader.  He reported that getting in and out of his truck causes painful flare-ups; he is able to continue working but does so with pain.  He also reported that he wears a knee brace for support.  

Physical examination showed flexion to 130 degrees, with pain at 130 degrees, and extension to 0 degrees, with no objective evidence of pain.  There was no evidence of functional loss or impairment and no additional limitation in range of motion on repetitive-use testing.  Instability tests were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation, no meniscal conditions or surgery, no scars (surgical or otherwise) related to the left knee disability, and x-rays showed no left knee DDD or DJD.  The examiner opined that the Veteran is able to work but has increase pain toward the end of the day due to repetitive climbing in and out of his truck and prolonged walking and standing especially on uneven surfaces.

During the appeal period, left knee flexion was limited at least to 130 degrees and extension to 0 degrees, even considering Deluca.  Accordingly, the criteria for a 20 percent rating for limitation of flexion, the next higher rating available, which requires flexion limited to 30 degrees, have not been met.

The Board has considered other potentially applicable Diagnostic Codes.  However, as the evidence shows that the Veteran's left knee has no ankylosis, subluxation or instability, dislocation or removal of semilunar cartilage, limitation of extension, impairment of the tibia and fibula, or genu recurvatum, disability ratings are not warranted under Diagnostic Codes 5256, 5257, 5258, 5259, 5261, 5262, or 5263.

The preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for patellafemoral syndrome of the left knee; there is no doubt to be resolved; and an initial rating in excess of 10 percent is not warranted.

Extraschedular

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet.App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler rating is, therefore, adequate, and no referral is required.

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  38 C.F.R. § 3.321(b)(1).  Related factors include marked interference with employment and frequent periods of hospitalization.  Id. 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that neither the first nor the second Thun elements are satisfied.  The Veteran's service-connected left knee disability is manifested by signs and symptoms such as pain and painful motion.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  
The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260, and 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by pain and painful motion.  In short, there is nothing exceptional or unusual about the Veteran's left knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his left knee disability has resulted in any hospitalizations or has caused him to miss any work.  The Board finds, therefore, that the Veteran's service-connected left knee disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

TDIU

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. 

In the present case, there is no indication in the record that reasonably raises a claim of entitlement to a TDIU.  The Veteran has been employed as an electric meter reader for over a decade and has made no contentions whatsoever, and the record includes no evidence, indicating that his service-connected left knee disability prevents him from maintaining substantially gainful employment.  Thus, the Board finds that a claim for entitlement to a TDIU is not raised by the record and is not before the Board at this time.


ORDER

Service connection for a back disability is granted.

An initial rating in excess of 10 percent for patellafemoral syndrome of the left knee is denied.


REMAND

The November 2010 VA examination report is inadequate to address the issue of entitlement to service connection for a left hip joint disability.  

First, the examiner did not address the Veteran's contention that the current hip disability is related to the his service-connected right knee disability (his opinion is limited to only the potential relationship between the hip and the service-connected pes planus).  

Second, the examiner did not adequately address whether the current left hip disability is related to service-connected pes planus.  In particular, it does not adequately address whether the left hip disability was aggravated by the service-connected pes planus disability.

Third, the examiner did not adequately address whether the current left hip disability is directly related to service.  The examiner finds no disability "beyond age related changes" (presumably referring to the degenerative changes), but the examiner fails to explain why she finds the degenerative changes to be age-related more so than related to anything in service, to include parachute jumps?  The examiner provides no rationale for determining the changes are age-related.  As such, the opinion is inadequate.  See Nieves-Rodriguez, 22 Vet.App. at 304.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA hip examination to determine:

(a).  Whether the current DJD of the left hip (and any other left hip disability diagnosed on examination) is either caused or aggravated (the examiner MUST address both causation and aggravation or the opinion will be inadequate for adjudication purposes) by either the Veteran's service-connected left knee or pes planus, and

(b).  Whether any current left hip disability is related directly to service, to include the Veteran's parachute jumps.  If the examiner finds the changes are more likely "age-related", a rationale must be provided for this opinion.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

The examiner must review the entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE).

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


